Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.         Restriction to one of the following inventions is required under 35 U.S.C. 121:  
2.	Group I:  claims 1-8, 11-12, drawn to a projection imaging system/method, comprising a projection device switching and projecting a plurality of types of pattern images in a unit of projection frame; an imaging device imaging an object to which the pattern image is projected and generating image data in a unit of imaging frame, (U.S. Pub. No. 2021/0131799, [0010]).
3.	Group II: claims 9-10, drawn a measurement device, comprising an output unit outputting a projection pattern to a projection device which switches and projects a plurality of types of pattern images in a unit of projection frame; an input unit inputting image data from an imaging device which images an object to which the pattern image is projected and generates the image data in a unit of imaging frame, (U.S. Pub. No. 2021/0131799, [0011])
4.	The inventions are distinct, each from the other because of the following reasons:
5.          According to the above paragraphs 2-3, inventions I to II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
6.          Therefore, the invention Group I, Group II, have separate utility such as in a method and apparatus without the particulars of the other subcombination as identified above.  See MPEP Paragraph 8006.05(d).  

7.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
9.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
November 20, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877